244 S.W.3d 230 (2008)
Denise L. FELDMANN, Respondent,
v.
Richard B. FELDMANN, Appellant.
No. ED 89421.
Missouri Court of Appeals, Eastern District, Division Two.
January 29, 2008.
Joann Sandifer, Richard J. Eisen, Husch & Eppenberger, L.L.C., St. Louis, MO, for appellant.
Theodore S. Schechter, Schechter Law Firm, P.C., St. Louis, MO, for respondent.
Before BOOKER T. SHAW, P.J., KENNETH M. ROMINES, J., and. KURT S. ODENWALD, J.

ORDER
PER CURIAM.
Richard B. Feldmann (Husband) appeals from the trial court's Judgment Pending Dissolution Proceeding (PDL Judgment), inter alia, awarding Denise L. Feldmann (Wife) temporary modifiable maintenance, temporary child support, attorney's fees and costs.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).